Rescript.
From the plaintiff’s own testimony, it appears that he first made a contract with the defendant’s husband, and that subsequently she- promised to see him paid; which promise is not in writing, and is, therefore, within the Statute of Frauds.
*246The defendant was also a married woman, and there is no proof that her promise was subsequent to the Public Laws of 1866, c. 52, but the inference is, that it was before that, and for this reason it is void. Lee v. Lannahan, 59 Maine, 478.

Motion and exceptions sustained.